Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06301 Scott C. Durocher Assistant Vice President And Senior Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA FedEx January 10, 2014 Alberto H. Zapata Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC20549-8629 RE:Lincoln New York Account N for Variable Annuities Lincoln Life & Annuity Company of New York Registration Statement on Form N-4 for Individual Variable Annuity Contracts File No. 333-193278; Lincoln Investor AdvantageSM RIA Dear Mr. Zapata: On behalf of Lincoln Life & Annuity Company of New York (“Lincoln”) and Lincoln New York Account N for Variable Annuities (“the Account”), enclosed is a courtesy copy of the initial registration statement under the Securities Act of 1933 (the “1933 Act”), as amended, and the Investment Company Act of 1940, as amended (the “1940 Act”), on Form N-4 (the “Registration Statement”) for certain individual variable annuity contracts marketed under the name Lincoln Investor AdvantageSM RIA (“the LNY RIA Contracts”).The Registration Statement was filed with the Securities and Exchange Commission via EDGAR on January 10, 2014. The LNY RIA Contracts are in many respects similar to certain individual variable annuity contracts (the “LNL Contracts”) recently filed on Form N-4 by The Lincoln National Life Insurance Company and the Lincoln Life Variable Annuity Account N (specifically, Lincoln Investor AdvantageSM; File No. 333-193272, dated January 14, 2014). The filing for the LNL Contracts is currently being reviewed by the staff of the Office of Insurance Products, Division of Investment Management. The LNY Contracts are designed to be sold in New York. New York law imposes specific and in some cases unique requirements on the sale of annuity products, therefore the LNY RIA Contracts may contain certain references that may differ from the LNL Contracts. The enclosed copies of the prospectus and Statement of Additional Information have been marked to show the differences between the LNY RIA Contracts and the LNL Contracts. As stated in the transmittal letter for the Registration Statement, we respectfully request that the Registration Statement be given selective review pursuant to SEC Release No. IC-13768. The material differences between the LNY RIA Contracts and the LNL Contracts are as follows: 1. The Depositor for the LNY RIA Contracts is Lincoln Life & Annuity Company of New York, while the Depositor for the LNL Contracts is The Lincoln National Life Insurance Company. The Registrant for the LNY RIA Contracts is Lincoln New York Account N for Variable Annuities, while the Registrant for the LNL Contracts is Lincoln Life Variable Annuity Account N. As a result, several contractual and regulatory differences are reflected: · the assumed interest rate cannot be higher than 5% in New York; · a transfer charge of $25 is discussed in the prospectus for the LNY RIA Contracts, but it does not appear in the prospectus for the LNL Contracts; · there is no provision for selling group individuals under the LNY RIA Contracts; · the cross reinvestment service offered in the LNY RIA Contracts is not offered in the LNL Contracts. 2. The LNY RIA Contracts have lower M&E charges than the Contracts, including the charge for i4LIFE® Advantage. 3. The LNY RIA Contracts have no account fee and no surrender charges. The Contracts have an annual account fee and surrender charges, depending on which share class is purchased. 4. The LNY RIA Contracts offer standard class funds where available, while the Contracts use a share class that pays a 12b-1 fee. 5. The LNY RIA Contracts offer only one contract variation, while the Contracts offer two share classes (B Share and C Share) in the same prospectus. Consequently, revisions have been made to the following sections: § Page 1, introductory paragraph, § the Expense Tables, § Purchase of Contracts. 6. The LNY RIA Contracts are designed to be sold by Registered Investment Advisers. The Contracts are sold by unaffiliated broker-dealers which have entered into selling agreements with Lincoln Life and who receive compensation from the Principal Underwriter of the Contracts. Consequently, the Distribution of the Contract section has been revised. 7. From an administrative standpoint, the prospectus for the LNY RIA Contracts refers to the term “Servicing Office”, while the prospectus for the LNL Contracts refers to the “Home Office”. The term “Servicing Office” is a term we use to reflect specific requirements under New York law. We believe the blacklining accurately reflects the differences outlined above. Any questions or comments regarding this filing may be directed to my attention at 860-466-1222.Thank you for your assistance. Sincerely, Scott C. Durocher
